909 F.2d 554
285 U.S.App.D.C. 315
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America,v.Towanda BROWN, Appellant.
No. 90-3019.
United States Court of Appeals, District of Columbia Circuit.
Aug. 6, 1990.

Before SILBERMAN, D.H. GINSBURG and CLARENCE THOMAS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED AND ADJUDGED that the district court's sentencing order filed October 4, 1989 be affirmed.  The record amply supports the district court's determination that appellant intentionally made material and misleading statements to the probation officer who prepared the presentence investigation report regarding her prior employment at banks, and the circumstances under which she left those jobs.  This concealment of relevant facts warranted the imposition of a two-level upward enhancement of appellant's sentence under Sentencing Guideline Sec. 3C1.1.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.